DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This patent application is a continuation of US patent applications 16/688504 and 16/892107.

	Claims 1-20 are pending and examined in this office action.

	Per claim 15, applicant is advised to amend the preamble to “A computer program product comprising computer-readable program code stored on a non-transitory computer-readable medium, the program code comprising instructions 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter.  Claims 1-7 disclose “a computing system implemented by a server system”, but fails to disclose any physical element of the system, the server system can be interpreted as software only (i.e. a virtual machine). Only if at least one of the claimed elements of the system is a physical part of a device can the system as claimed constitute part of a device or combination of devices 
		
Provisional Double patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) 

Claims 1-2, 4-9, 11-16 and 18-20 of the instant application are provisionally rejected on the ground of provisional nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent application 16/688504 in view of Welingkar et al. (US PGPUB 20090210702). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are obvious over the claims 1-20 of U.S. Patent application 16/688504 in view of Welingkar et al. (US PGPUB 20090210702). See MPEP 804.  The side-by-side comparison below of claim 1 of the instant application and claim 1 of U.S. Patent application 16/688504 clearly shows limitation by limitation matching between the two conflicting claims (bold parts are the differences)

Instant Application
U.S. Patent application 16/688504
1. A computing system implemented by a server system, the computing system being configurable to cause:
maintaining a mobile application development environment associated with a computing platform, the mobile application development 






processing, from a user associated with a first organization, a request to produce a
binary of a first mobile application;



responsive to processing the request, automatically producing, by the computing
platform: the binary of the first mobile application 

for upload to a mobile application provider, and a package configurable to cause the binary to have code-sign credentials associated with the first organization when the binary is uploaded to the mobile application provider; and providing, to the first organization, the binary and the package.

maintaining a mobile application development environment associated with a computing platform, the mobile application development 

displaying, on a device of a user of the computing platform, a user interface associated with the mobile application development environment;

processing a request, received from the user via the user interface, to publish a mobile application to a test environment associated with the computing platform via a test channel associated with an application provider;

automatically producing, responsive to processing the request, a version of the mobile application; and

providing the version of the mobile application to the mobile application provider such that the version of the mobile application is accessible to customers of the mobile application provider in the test environment via the test channel.


a package configurable to cause the binary to have code-sign credentials associated with the first organization when the binary is uploaded to the mobile application provider; and providing, to the first organization, the binary and the package”. However, Welingkar suggests above limitations (paragraphs [0018][0025]; “The software program may be configured to initiate, plan, and/or automate at least one of a registration, verification, signing, delivery, upload and publication step associated with the downloadable application and/or the developer”;  providing a software (package) that cause an application (binary) to be signed with a certificate (credential) associated with a first organization (developer)). It would have been obvious to combine US patent application 16/688504 with Welingkar to provide the application signing software package to a developer, as a signed application is more secure than an unsigned application. Claim 1 of US patent application 16/688504 also recite additional limitations.

Similar claim mappings of the remaining claims (claims 2, 4-9, 11-16 and 18-20) to claims 2-20 of U.S. Patent application 16/688504 would have been obvious to a person having ordinary skill in the art but have been omitted for the sake of brevity.

Claims 1-2, 4-9, 11-16 and 18-20 of the instant application are also provisionally rejected on the ground of provisional nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent application 16/892107, in view of in view of Welingkar et al. (US PGPUB 20090210702). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are obvious over the claims 1-20 of U.S. Patent application Welingkar et al. (US PGPUB 20090210702). See MPEP 804.  The side-by-side comparison below of claim 1 of the instant application and claim 1 of U.S. Patent application 16/892107 clearly shows limitation by limitation matching between the two conflicting claims (bold parts are the differences)

U.S. Patent application 16/892107
Instant application
1.  A computing system implemented by a server system, the computing system 
being configurable to cause: 
maintaining a mobile application development 
environment associated with a computing platform, the mobile application development environment configurable to produce mobile applications based on information provided by users of the computing platform;  

displaying, on a device of a user of the computing platform, a user interface associated with the mobile application development environment;  

processing a request, received from the user via the user interface, to produce a binary of a first mobile application;  and 



maintaining a mobile application development environment associated with a computing platform, the mobile application development environment configurable to produce mobile applications based on information provided by users of the computing platform:






processing, from a user associated with a first organization, a request to produce a
binary of a first mobile application;


platform: the binary of the first mobile application 

for upload to a mobile application provider, and a package configurable to cause the binary to have code-sign credentials associated with the first organization when the binary is uploaded to the mobile application provider; and providing, to the first organization, the binary and the package.


Substantially all claimed elements of claim 1 in the instant application are contained in claim 1 of U.S. Patent application 16/892107. The difference being claim 1 of U.S. Patent application 16/892107 does not state “a package configurable to cause the binary to have code-sign credentials associated with the first organization when the binary is uploaded to the mobile application provider; and providing, to the first organization, the binary and the package”. However, Welingkar suggests above limitations (paragraphs [0018][0025]; “The software program may be configured to initiate, plan, and/or automate at least one of a registration, verification, signing, delivery, upload and publication step associated with the downloadable application and/or the developer”;  providing a software (package) that cause an application (binary) to be signed with a certificate (credential) associated with a first organization (developer)). It would have been obvious to combine US patent application 16/892107 with Welingkar to provide the application signing software package to a developer, as a signed application is more secure than an unsigned application. Claim 1 of US patent application 16/892107 also recite additional limitations.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hirsch et al. (US PGPUB 2012/0260232) hereinafter Hirsch, in view of Welingkar et al. (US PGPUB 20090210702) in view of Welingkar.

Per claim 1, Hirsch discloses “a computing system implemented by a server system, the computing system being configurable to cause” (Fig. 1); “maintaining a mobile application development environment associated with a computing platform, the mobile application development environment configurable to produce mobile applications based on information provided by users of the computing platform” (claim 1; paragraphs [0015][0083]; providing a mobile app development environment for a computing platform (such as iOS or android); a developer creates a (user input) which target platform to generate a mobile app for); “processing, from a user associated with a first organization, a request to produce a binary of a first mobile application;
responsive to processing the request, automatically producing, by the computing platform: the binary of the first mobile application for upload to a mobile application provider, the binary is uploaded to the mobile application provider and providing, to the first organization, the binary” (claims 1, 6; paragraphs [0024][0083][0090]; presenting a user interface to allow a developer to create a mobile app, receiving a request from the developer (first organization) to generate a mobile app for a target platform, then system generates the mobile app (binary from compilation); the generated mobile app is submitted (uploaded) to a digital platform (application provider) for distribution).
	Hirsch does not explicitly teach providing to the first organization “a package configurable to cause the binary to have code-sign credentials associated with the first organization when the binary is uploaded to the mobile application provider”. However, Welingkar suggests above limitations (paragraphs [0018][0025][0031]; “The software program may be configured to initiate, plan, and/or automate at least one of a registration, verification, signing, delivery, upload and publication step associated with the downloadable application and/or the developer”; providing a software (package) that causes an application (binary) to be signed with a certificate (credential) associated with the first organization (developer); the signed application is made available for download by users on a server (mobile application provider)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hirsch and Welingkar to provide the application signing software package to a developer (first organization) to sign applications, as a signed application is more secure than an unsigned application.

Per claim 4, Hirsch further suggests “automatically producing an updated version of the binary; and providing, to the first organization, the updated version of the binary” (paragraphs [0018][0022]; a 

Per claim 5, Hirsch further suggests “wherein the updated version of the binary is provided to the first organization along with assistance to the first organization in adding new capabilities available to the updated version of the binary” (paragraphs [0018][0022]; “The web based service may present users with an intuitive, user-friendly, graphical user interface that assists users with, and guides users through, the process of developing and deploying mobile applications. In accordance with certain embodiments, users can design, create, customize and modify mobile apps by specifying the particular features, content, and layout of a desired mobile application”).

Per claim 6, Welingkar further suggests “determining that the first organization is a new customer of the computing platform; and automatically providing, responsive to determining that the first organization is the new customer of the computing platform, assistance in creating signing certificate for the mobile application provider” (paragraphs [0024][0025]; a new developer (organization) must first fills out a form and register with the platform; after the developer’s identity is verified, a certificate is issued for the developer; the certificate is issued through a signing portal (assistance through the signing portal web pages)).

Per claim 7, Hirsch further suggests “wherein the computing platform comprises a customer relationship management (CRM) platform and the binary of the first mobile application is produced based on a customizable branded space associated with the first organization, the customizable branded space being hosted by the CRM platform” (paragraphs [0025][0171]; in certain of these embodiments, developers may be required to include a contacts module in each mobile app developed 

Claims 8, 11-14 are rejected under similar rationales as claims 1, 4-7.
Claims 15, 18-20 are rejected under similar rationales as claims 1, 4-6.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hirsch, in view of Welingkar, and in view of Storey (US PGPUB 2007/0250711).

Per claim 2, Welingkar further suggests “wherein the package comprises a program configurable to cause the binary to have the code-sign credentials associated with the first organization and instructions explaining how to cause the binary to have the code-sign credentials associated with the first organization” (paragraphs [0018][0019]0027][0044]; providing a software (package) that causes an application (binary) to be signed with a certificate (credential) associated with a first organization (developer); the device manufacturer may further provide the developer with information regarding available testing and verification approaches, including information on getting an application signed). Welingkar does not explicitly state the program that cause the binary to have the code sign credentials is a script. However, Storey discloses a script causing a program to be signed with a signature (paragraph [0112])). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hirsch, Welingkar and Storey to utilize a script 
Claims 9 and 16 are rejected under similar rationales as claim 2.

Objected claims
Claims 10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 recites similar limitations as claims 10 and 17. Claim 3 would become an objected claim after the 101 rejection is resolved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Hackborn et al. (US patent 8621226) disclose a method of signing a program, including generate a compiled version of a first software application, signing the first software application with a digital certificate locally to a developer of the first software application without assistance from a central certification authority, and submitting the signed first software application to an on-line application store.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667. The examiner can normally be reached 9 AM to 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG PAN/Primary Examiner, Art Unit 2193